J-A17002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    N.W.M. AND E.M., MINORS,                   :   IN THE SUPERIOR COURT OF
    THROUGH THEIR PARENTS AND                  :        PENNSYLVANIA
    NATURAL GUARDIANS, J.M., N.M.,             :
    AND J.A.M.                                 :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :   No. 1532 EDA 2020
                                               :
                                               :
    PATRICE LANGENBACH AND                     :
    DEFENDER ASSOCIATION OF                    :
    PHILADELPHIA                               :

                   Appeal from the Order Entered July 8, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 200300399


BEFORE:      McLAUGHLIN, J., KING, J., and PELLEGRINI, J.*

CONCURRING/DISSENTING MEMORANDUM BY PELLEGRINI, J.:

                                                      FILED FEBRUARY 1, 2022

        I agree with the majority’s affirmance of the trial court’s dismissal of the

action filed by N.W.M. and E.M., both minors, through their mother, J.L.M.,

their father, N.M., and their grandmother, J.A.M., for legal malpractice, as well

as parents’ and grandmother’s claim for intentional infliction of emotional

distress against Patrice Lagenbach while acting as N.W.M.’s and E.M.’s

guardian ad litem. However, I would also affirm the trial court’s main holding



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17002-21


that Ms. Langenbach, as a guardian ad litem, is immune from suit under the

doctrine of judicial immunity.

      The Latin phrase “ad litem” means “for the purposes of the legal action

only, which suggests that a person appointed to serve as a guardian ad litem

is appointed to perform a very specific task in a very specific context.” Ad

Litem, BLACK’S LAW DICTIONARY (6th ed. 1990).             Ms. Langenbach was

appointed pursuant to 42 Pa.C.S. § 6311 which requires the mandatory

appointment of a guardian ad litem to “represent the legal interests and the

best interests of the child” in all dependency matters. The Rules of Juvenile

Court Procedure also provide for the appointment of a guardian ad litem in

dependency proceedings. Pa.R.J.C.P. 1151. Under those provisions, unlike

the guardian of the person or an attorney appointed to represent the child,

the guardian ad litem does not have the authority to act for the child nor does

he or she have other tasks outside the context of the proceeding; the guardian

ad litem is tasked to make his or her own decisions about the best interests

of the child and to report those conclusions to the court who makes the

ultimate determination as to what is in the best interests of the child and to

aid the court in making a decision. In this case, it was the juvenile court judge

who was ultimately responsible for determining what was in the best interests

of the children that was the direct cause of the purported harms for which the

plaintiffs are seeking damages against Ms. Langenbach, the guardian ad litem.




                                      -2-
J-A17002-21


      The majority does not address whether the guardian ad litem is entitled

to judicial immunity because it finds that as an “error correcting” court, it is

not within our ken to address this issue presumably because the Supreme

Court has to decide that issue in the first instance.      I disagree with the

majority’s position, because while we may be an error-correcting court, we

are not a potted plant. When questions are raised that are central to the

resolution of an appeal, including whether a principle applied in other cases

should be applied or extended to the case before us, it is our duty to decide

the question before us even when Supreme Court has not squarely addressed

the issue.   Ultimately, if we “error-correct” too much or too little or just

enough, our Supreme Court will take the appeal, correct our ways if need be,

and make the final policy decision on that issue.      See, e.g., Durham v.

McElynn, 772 A.2d 68, 70 (Pa. 2001) (affirming our decision that extended

official immunity to assistant district attorneys).

      Further illustrative of that point is that this court and the Commonwealth

Court have addressed many times in the first instance whether judicial

immunity and quasi-judicial immunity (administrative agency immunity) apply

to certain individual officials carrying out or performing judicial or quasi-

judicial functions. For example, in Feingold v Hill, 521 A.2d 33 (Pa. Super.

1987), we held that even though there was no Pennsylvania case law

addressing whether a law clerk receives the benefit of his or her judge’s

judicial immunity, he or she was entitled to immunity. See also Clodgo by


                                      -3-
J-A17002-21


Clodgo v. Bowman, 601 A.2d 342 (Pa. Super. 1992) (judicial immunity

insulated a court-appointed medical expert witness from liability premised

upon malpractice); Panitz v. Behrend, 632 A.2d 562 (Pa. Super. 1993)

(applying testimonial immunity to expert witnesses); Logan v. Lillie, 728

A.2d 995, 998 (Pa. Cmwlth. 1999) (immunity applied to a child custody

conference officer who, pursuant to the Pennsylvania Rules of Civil

Procedures, conducted a child custody settlement conference and made

recommendations to a judge on whether to suspend a father’s custody over a

child); Reuben v. O'Brien, 496 A.2d 913 (Pa. Cmwlth. 1985) (judicial

immunity extended to township constable whose actions were taken at

direction of district judge); Myers v. Dept. of Labor and Indus., 458 A.2d

235 (Pa. Super. 1983) (holding that a workers’ compensation referee was

acting as a quasi-judicial officer and was absolutely immune from liability for

his statutorily-assigned tasks); Urbano v. Meneses, 431 A.2d 308 (Pa.

Super. 1981) (holding that zoning board members, when ruling on an

individual application for a zoning permit, were acting in a quasi-judicial

capacity and were entitled to quasi-judicial immunity); Doe v. Wyoming

Valley Health Care Sys., Inc., 987 A.2d 758 (Pa. Super. 2009) (concluding

that judicial immunity applied to a witness who testified at a National Labor

Relations Board employment hearing).

      As to whether a guardian ad litem is entitled to judicial immunity, for

the reasons set forth in the thorough and well-reasoned opinion of Honorable


                                     -4-
J-A17002-21


Abbe Fletman of the Court of Common Pleas of Philadelphia County, I would

hold that a guardian ad litem is immune from suit under the doctrine of judicial

immunity.




                                     -5-